Exhibit 10.11

NON-QUALIFIED STOCK OPTION AGREEMENT

OPTION AGREEMENT (the “Award Agreement”), dated as of April 11, 2007, between
HUGHES TELEMATICS, INC., a Delaware corporation (the “Company”), and Keith
Schneider (the “Optionee”).

W I T N E S S E T H:

WHEREAS, the Company, acting through its Board of Directors (the “Board”) has
granted to the Optionee, effective as of the date of this Award Agreement, an
option to purchase shares of common stock, par value $.01, of the Company (the
“Common Stock”) on the terms and subject to the conditions set forth in this
Award Agreement;

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
contained in this Award Agreement, the parties hereto agree as follows:

SECTION 1. Definitions. Capitalized terms not defined herein shall have the
meaning ascribed to such terms in the Company’s 2006 Stock Incentive Plan (the
“Plan”). Options granted pursuant to this Award Agreement are subject in all
respects to the terms of the Plan. In the case of a conflict between the terms
of the Plan and the terms of this Award Agreement, the terms of the Plan shall
govern.

SECTION 2. Option; Exercise Price. On the terms and subject to the conditions of
this Award Agreement, the Optionee shall have the option (the “Option”) to
purchase up to 1,200 shares (the “Option Shares”) of Common Stock at the price
of $100 per Option Share (the “Exercise Price”).

SECTION 3. Term. The term of the option (the “Option Term”) shall commence on
the date hereof and expire on the tenth anniversary of the date hereof, unless
the Option shall theretofore have been terminated in accordance with the terms
of this Award Agreement.

SECTION 4. Time of Exercise.

(a) Time Vesting. Unless accelerated as otherwise provided in Section 6 of this
Award Agreement or pursuant to a provision of the Plan, the Option shall become
exercisable as to 200 Option Shares (one-sixth of the Option Shares) on April 9,
2008, 200 Option Shares (another one-sixth of the Option Shares) on April 9,
2009, and 200 Option Shares (another one-sixth of the Option Shares) on April 9,
2010 provided that the Optionee is employed on the relevant vesting dates.



--------------------------------------------------------------------------------

(b) Performance Vesting. Unless accelerated as otherwise provided in Section 6
of this Award Agreement or pursuant to a provision of the Plan, the Option shall
become exercisable as to 600 Option Shares (one-half of the Option Shares) on
March 31, 2010 to the extent the EBITDA of Networkcar, Inc. exceeds $18.6
million for the fiscal year ended December 31, 2009. For purposes of this
Section 4(b), EBITDA shall mean income of Networkcar, Inc. (i) before, without
duplication, interest expense, amortization of deferred financing fees and
acquisition related bank/financing fees, income taxes, depreciation and
amortization, (ii) before gains (or losses) on the sale of significant assets
and (iii) before any non-cash items whether they increase or decrease net
income.

SECTION 5. Procedure for Exercise.

(a) The Option may be exercised with respect to that portion of the Option which
is exercisable at any particular time (the “Vested Shares”), from time to time,
in whole or in part (but for the purchase of whole shares only), by delivery of
a written notice (the “Exercise Notice”) from the Optionee to the Company, which
Exercise Notice shall:

(i) state that the Optionee elects to exercise the Option;

(ii) state the number of Vested Shares with respect to which the Optionee is
exercising the Option;

(iii) in the event that the Option shall be exercised by the representative of
the Optionee’s estate, include appropriate proof of the right of such Person to
exercise the Option;

(iv) state the date upon which the Optionee desires to consummate the purchase
of such Vested Shares (which date must be prior to the termination of the
Option); and

(v) comply with such further provisions as the Company may reasonably require.



--------------------------------------------------------------------------------

(b) Payment of the Exercise Price for the Vested Shares to be purchased on the
exercise of the Option shall be made by (i) certified or bank cashier’s check
payable to the order of the Company, or if determined by the Administrator at
the time of exercise, in its sole discretion, in (ii) the form of Shares already
owned by the Optionee which have a Fair Market Value on the date of surrender
equal to the aggregate Exercise Price of the Shares as to which such Option
shall be exercised, or (iii) authorization for the Company to withhold a number
of shares otherwise payable pursuant to the exercise of an Option having a Fair
Market Value less than or equal to the aggregate Exercise Price, or (iv) any
other form of consideration approved by the Administrator and permitted by
applicable law or (v) any combination of the foregoing.

(c) As a condition of delivery of the Vested Shares, the Company shall have the
right to require the Optionee to remit to the Company in cash an amount
sufficient to satisfy any federal, state and local withholding tax requirements
related thereto. The Company in its sole discretion may permit the Optionee to
satisfy the foregoing requirement by electing to have the Company withhold from
delivery Shares or by delivering already owned unrestricted Shares, in each
case, having a value equal to the minimum amount of tax required to be withheld.
Such shares shall be valued at their Fair Market Value on the date as of which
the amount of tax to be withheld is determined.

SECTION 6. Acceleration Upon Change in Control. Upon the occurrence of a Change
in Control, unless the outstanding Options are assumed by the successor to the
Company, the Administrator shall in its sole discretion determine equitable
treatment of the outstanding Options.

SECTION 7. Non-Competition. (a) In consideration of the Company’s grant of this
Option, the Optionee agrees that for as long as the Optionee is employed by the
Company and until the first anniversary of the date of termination of the
Optionee’s employment with the Company or any Affiliate, as the case may be,
such Optionee will not directly or indirectly, (i) engage in any business that
operates a telematics business that is seeking to provide automotive
manufacturers with an integrated hardware and service package that competes
directly with the business of the Company or its Subsidiaries at the time of
termination of such Optionee’s employment, (a “Competitive Business”),
(ii) enter the employ of, or render any services to, any Person engaged in a
Competitive Business, (iii) acquire a financial interest in, or otherwise become
actively involved with, any person engaged in a Competitive Business, directly
or indirectly, as an individual, partner, shareholder, officer, director,
principal, agent, trustee or consultant, (iv) interfere with business
relationships (whether formed before or after the date of this Award Agreement)
between the Company or any of its Affiliates and customers, suppliers, Partners,
members or investors of the Company or its Affiliates or (v) disparage the
Company, its Directors, Officers or controlling stockholders. Notwithstanding
the foregoing, the Optionee may, directly or indirectly own, solely as an
investment, securities of any Person engaged in the business of the Company or
its Affiliates which are publicly traded on a national or regional stock
exchange or on the over-the-counter market if the Optionee (i) is not a
controlling Person of, or a member of a group which controls, such Person and
(ii) does not, direct or indirectly, own 5% or more of any class of securities
of such Person.



--------------------------------------------------------------------------------

(b) It is expressly understood and agreed that although Optionee and Company
consider the restrictions contained in this Section 7 and the following
Section 8 to be reasonable, if a final judicial determination is made by a court
of competent jurisdiction that the time or territory or any other restriction
contained in this Award Agreement is an unenforceable restriction against
Optionee, the provisions of this Award Agreement shall not be rendered void but
shall be deemed amended to apply as to such maximum time and territory and to
such maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Award Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.

SECTION 8. Non-Solicitation. The Optionee further agrees that during the term of
employment and until the first anniversary of the date of termination of the
Optionee’s employment with the Company or any direct or indirect subsidiary of
the Company, such Optionee will not, directly or indirectly, (i) solicit or
encourage any employee of the Company or its Affiliates to leave the employment
of the Company or its Affiliates, (ii) hire any such employee who was employed
by the Company or its Affiliates as of the date of Optionee’s termination of
employment with the Company or who left the employment of the Company or its
Affiliates within six months prior to or after the termination of Optionee’s
employment with the Company, or (iii) solicit or encourage to cease to work with
the Company or its Affiliates any consultant then under contract with the
Company or its Affiliates.

SECTION 9. No Rights as a Stockholder. The Optionee shall not have any rights or
privileges of a stockholder with respect to any Shares unless and until
certificates representing such Shares shall be issued by the Company to such
Optionee.

SECTION 10. Additional Provisions Related to Exercise. In the event of the
exercise of the Option at a time when there is not in effect a registration
statement under the Securities Act of 1933, relating to the Shares, the Optionee
hereby represents and warrants, and by virtue of such exercise shall be deemed
to represent and warrant to the Company that the Option Shares are being
acquired for investment only and not with a view to the distribution thereof,
and the Optionee shall provide the Company with such further representations and
warranties as the Board may reasonably require in order to ensure compliance
with applicable federal and state securities, “blue sky” and other laws. No
Shares shall be purchased upon the exercise of the Option unless and until the
Company and/or the Optionee shall have complied with all applicable federal or
state registration, listing and/or qualification requirements and all other
requirements of law or of any regulatory agencies having jurisdiction.

SECTION 11. Notices. All notices, claims, certificates, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given and delivered if personally delivered or if sent by nationally
recognized overnight courier, by telecopy or by registered or certified mail,
return receipt requested and postage prepaid, addressed as follows:

(a) if to the Company, to it at:

41 Perimeter Center East, Suite 400

Atlanta, Georgia 30346

Attn: General Counsel

Facsimile: 770-391-6429



--------------------------------------------------------------------------------

(b) if to the Optionee, to him at such Optionee’s address as most recently
supplied to the Company and set forth in the Company’s records or to such other
address as the party to whom notice is to be given may have furnished to the
other party in writing in accordance herewith. Any such notice or communication
shall be deemed to have been received (i) in the case of personal delivery, on
the date of such delivery (or if such date is not a business day, on the next
business day after the date sent), (ii) in the case of nationally-recognized
overnight courier, on the next business day after the date sent, (iii) in the
case of telecopy transmission, when received (or if not sent on a business day,
on the next business day after the date sent), and (iv) in the case of mailing,
on the third business day following the date on which the piece of mail
containing such communication is posted.

SECTION 12. Amendment. This Award Agreement may not be amended, terminated,
suspended or otherwise modified except in a written instrument, duly executed by
both parties.

SECTION 13. Entire Agreement. This Award Agreement (and the other writings
incorporated by reference herein including the Plan) constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersede all prior written or oral negotiations, commitments, representations
and agreements with respect thereto.

*     *     *

IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the date first written above.

 

HUGHES TELEMATICS, INC. By:   /s/ Jeffrey Leddy   Name:   Jeffrey Leddy   Title:
  Chief Executive Officer OPTIONEE By:   /s/ Keith Schneider   Name:   Keith
Schneider